DETAILED ACTION
Claims 1-15 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification and Claim Objections
The specification and claims are objected to because of the following informalities: 
The term ‘module margin’ is used throughout, however, based on [0088] of the specification/PGPub the appropriate recognized engineering term is ‘modulus margin’; see also specification/PGPub [0141] and Vau U.S. Patent Publication Nos. 20060284588 and 20090281670 cited below.
Claim 5 is objected to because ‘method’ should read ‘The method’.
Claim 9 recites ‘A servo control system’, which should apparently read ‘The servo control system’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘real mechatronic system G’ that lacks antecedent basis.
Further, claim 1 recites ‘output variable Y(t) measured for servo control purpose’ and it is not clear if this is meant to be limiting — i.e. that the variable is actually measured.
Further, claim 1 recites ‘structured and non-structured uncertainties’ and it is not clear how these uncertainties are defined.
Further, claim 1 recites ‘a performance that can be determined’ and it is unclear if this performance is determined or merely ‘can be determined’.
Further, claim 1 recites ‘satisfying compromise’ which is unclear because the metes and bound of what is or is not ‘satisfying’ are not well defined.
Further, claim 1 recites ‘a linear corrector C’, then ‘the corrector’, ‘corrector(s)’ and ‘corrector parameters’ and it is not clear if this is a single corrector, multiple corrector, or the same corrector.  It is also not clear if the parameters are for the linear corrector C.  And the meaning of ‘corrector(s)’ is ambiguous. 

Further, claim 1 recites ‘a direct function of’ and it is not clear what the metes and bounds are of something being a direct/indirect function.
With regard to claim 4, this claim recites ‘substantially a white noise’ and the metes and bounds of ‘substantially’ are not clear; see MPEP 2173.05.
With regard to claim 5, this claim recites ‘preferably’ and ‘in particular’  and it is not clear if the corresponding limitations are mean to be limiting or not.
With regard to claim 7, this claim recites ‘the tests’ that lacks antecedent basis.
Further, claim 7 recites ‘measured for servo control purpose’ and it is not clear if this is meant to be limiting — i.e. that the variable is actually measured.
With regard to claim 8, this claim recites ‘the automated optimisation method of any one of the claims’, which lacks antecedent basis.
Further, claim 8 recites ‘wherein it comprises’ and the reference to ‘it’ is not clear.
Further, claim 8 recites ‘measured for servo control purpose’ and it is not clear if this is meant to be limiting — i.e. that the variable is actually measured.
Further, claim 8 recites ‘the tested corrector C’, which lacks antecedent basis.
With regard to claim 9, this claim recites ‘a direct function of’ and it is not clear what the metes and bounds are of something being a direct/indirect function.
With regard to claim 10, this claim recites ‘execute an iterative procedure of tests and evaluations’ and it is not clear if these are the same tests and evaluations as previously recited.  
With regard to claim 12, this claim recites ‘substantially a white noise’ and the metes and bounds of ‘substantially’ are not clear; see MPEP 2173.05.
With regard to claim 13, this claim recites ‘preferably’ and ‘in particular’  and it is not clear if the corresponding limitations are mean to be limiting or not.
With regard to claim 15, this claim recites ‘the tests’ that lacks antecedent basis.
Further, claim 15 recites ‘measured for servo control purpose’ and it is not clear if this is meant to be limiting — i.e. that the variable is actually measured.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sidman et al. U.S. Patent No. 5155422, which discloses a system for servo control involving injecting random noise into a control loop.
Yutkowitz U.S. Patent No. 6259221, which discloses a system for tuning motion control parameters involving adding white noise to a control loop.
Vau U.S. Patent Publication No. 20060284588, which discloses an automatic tuning method for a mechanical device that utilizes the modulus margin and the delay margin and iterative control.
Vau U.S. Patent Publication No. 20090281670, which discloses a method and a device for robust rejection of the periodic disturbances in a motor-position control system that involves the modulus margin and the delay margin.
Zhang et al. U.S. Patent Publication No. 20120007541, which discloses a motor control apparatus that utilizes a complementary sensitivity function.
Tanabe et al. U.S. Patent Publication No. 20130057186, which discloses a motor control device system that incorporates a sensitivity function and a complementary sensitivity function.
Guzmann U.S. Patent Publication No. 20190361455, which discloses a robust controller for a machine, including considering a modulus margin and complementary sensitivity function.
Garcia et al. ‘Robust PID Controller Tuning with Specification on Modulus Margin’ Proceeding of the 2004 American Control Conference Boston, Massachusetts June 30 -July 2, 2004, which discloses a robust iterative control tuning method that involves the modulus margin.
Yao et al. ‘High-Accuracy Tracking Control of Hydraulic Rotary Actuators With Modeling Uncertainties’ IEEE/ASME TRANSACTIONS ON MECHATRONICS, VOL. 19, NO. 2, APRIL 2014, which discloses a controller that accounts for structured and unstructured uncertainties.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119